Powell, J.
1. The defendant, if not justifiable on the theory that he-' killed under the reasonable fear that a felony was about to be committed on him, was guilty of murder. No .phase of the testimony indicates voluntary manslaughter; hence the verdict convicting the defendant of' that offense is unauthorized.
2. While words, threats, menaces, and contemptuous gestures on the part, of the deceased may create such an apparent danger as to justify a homicide, they are not, unless they amount to an assault, effectual to mitigate it from murder into manslaughter. Holland v. State, 3 Ga. App. 466 (60 S. E. 205) ; Cumming v. State, 99 Ga. 662 (27 S. E. 177); Johnson v. State, 105 Ga. 665 (31 S. E. 399) ; Clay v. State, 124 Ga. 795 (53 S. E. 179). Judgment reversed.